DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments, filed 12/16/2020, have been entered and made of record. Claims 58 and 68 have been amended. Claims 58-77 are pending.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
In re page 7 lines 27-29 and page 8 lines 1-18, the applicant states “Claim 58 as amended recites "automatically computing, . . . , a first time frame within which the user is likely to view the first media asset based on based on a viewing history of the user," and "searching media asset listings based on the first time frame, ... for a second time within the first time frame when the first media asset is scheduled to re-transmit." … Applicant respectfully disagrees. Mori describes a method for preventing the deletion of recorded programs until a time period, assigned to a recorded program, has expired. For example, Mori describes at paragraph [0328] assigning a longer retention period to programs recorded during a favorite time period that are of a favorite genre and have been assigned a higher priority by the user. Applicant submits that the method of Mori does not address the problem of a first media asset not being available to record at a first time. Mori, therefore, does not to search media asset listings for a second time to schedule a recording of the first media asset that is within a computed time frame, within which the user is likely to view a first media asset, as required by claims 58 and 68. Mori instead assigns a longer retention period to recordings of a genre that is considered a favorite of a user profile that were recorded during viewing time periods preferred by the same user profile. Neither the retention period of a recording or the favorite viewing time period as described in Mori are the same as the computed time frame, within which a user is likely to view a first media asset, of claims 58 and 68. 
In response, the examiner respectfully disagrees. Schwesinger teaches method includes initially identifying that a conflict exists to acquire the scheduled television programs. Once the conflict is identified, the method identifies one or more alternate sources that contain the scheduled television programs. Acquisition schedules are generated and optimized. Then, at least one of the scheduled television programs are recorded from one of the alternate sources. A user may set user preferences to customize how the system will generate potential acquisition schedules. In detail, an electronic program guide (EPG) for selecting scheduled programs. EPG may be used for making recording requests from the user for scheduled programs among a plurality of scheduled entries or programs. Upon receipt of the recording request a program, the method determines whether the request to record the program will conflict with any other previously scheduled recordings.  If there is a conflict in recording requests, the method identifies alternate sources for acquiring at least one of the programs with a conflicting schedule. When a programming conflict occurs but the user is not present to make a decision. In such cases, the method defaults to the highest ranked sub-ideal acquisition schedule and sets the acquisition schedule of the digital recorder accordingly. A user interface that allows a user to rank the priority of certain alternate source. Based on the available choices of alternate sources, the method generates the proposed acquisition schedules. (e.g. See, Abs, Para.[0021], [0024], [0026], [0039], [0054], [0030]) 
Schwesinger is silent about computing a first time frame within which the user is likely to view a first media asset based on a viewing history of the user and searching media asset listings based on the first time frame. 
Mori teaches a preselection criteria storing unit stores a plurality of preselection criteria used for specifying programs to be preselected, each of the plurality of preselection criteria including at least 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Schwesinger with the above teachings of Mori in order to provide an improved functionality method and system that is simple and a better user experience.

In re page 9 lines 2-8, the applicant states “Claims 58-77 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,723,363. These rejections are respectfully traversed. Applicant requests review of the nonstatutory double patenting rejection in view of the amendments submitted with this response and requests this rejection be withdrawn. Applicant will address the nonstatutory double patenting rejection once patentable subject matter has been identified.”.
In response, the examiner respectfully disagrees. The amended claims language of the application and the claims of U.S. Patent No. 9,723,363 are not patentably distinct from each other and the terminal disclaimer is not filed so nonstatutory obviousness-type double patenting rejection is still remained as below office action.
Claim Rejections - 35 USC § 103  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Schwesinger in view of Mori
Claims 58-66, and 68-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwesinger et al. (USPubN 2009/0119715; hereinafter Schwesinger) in view of Mori et al.(USPubN 2004/0210932; hereinafter Mori).
As per claim 58, Schwesinger teaches a method for scheduling a recording using a media guidance application, the method comprising: 
receiving, with control circuitry, a first user request from a user to record a first media asset at a first time when the first media asset is transmitted (“an electronic program guide (EPG) 100 for selecting scheduled programs. EPG 100 may be used for making recording requests for scheduled programs among a plurality of scheduled entries or programs. Suppose a viewer uses the EPG 100 to select the following four programs for making recording requests on a digital recorder that contains only one tuner: "That '70s Show".RTM. 102, "SportsCenter".RTM. 104, "Last Comic Standing".RTM. 106 and "Good Eats".RTM. 108. "That '70s Show" 102 is scheduled to be broadcast between 10:00 pm and 10:30 pm on Channel 36. "SportsCenter" 104 is scheduled to be broadcast between 10:00 pm and 11:00 pm on Channel 38. "Last Comic Standing" 106 is scheduled to be broadcast between 10:00 pm and 11:00 pm on Channel 703. "Good Eats" 108 is scheduled to be broadcast between 11:00 pm and 11:30 pm on channel 35” in Para. [0021], “a request from the user to record a program is received” in Para. [0023]); 
detecting that a requested recording from the first user request is not available at the first time (“determines whether the request to record "Last Comic Standing" 106 will conflict with any other previously scheduled recordings (e.g., "That '70s Show" 102 and "SportCenter" 104). The method 200 may determine if a conflict exists in any manner. In one embodiment, the method 200 determines if a previously scheduled program (e.g., "SportsCenter" 104) is already scheduled to be recorded by the digital recorder at the same time. In another embodiment, the method 200 determines a conflict exists if any scheduled programs have a broadcast time that overlaps with another scheduled program. In the example above, if the request to record "Last Comic Standing" 106 does not conflict (or overlap) with 
automatically computing, with the control circuitry, a first time spot within which the user is likely to view the first media asset based on a preferences of the user(“the user may have prioritized that recording "Last Comic Standing" at its regularly scheduled broadcast time is more important than recording "SportsCenter" at its regularly scheduled broadcast time” in Para.[0029], “when a programming conflict occurs but the user is not present to make a decision, the method 200 defaults to the highest ranked sub-ideal acquisition schedule and sets the acquisition schedule of the digital recorder accordingly” in Para.[0039], “a user to set recording preferences or priorities (also referred to as "explicit settings")” in Para.[0054], Abs); 
searching media asset listings, with the control circuitry, for a second time when the first media asset is scheduled to re-transmit(“If there is a conflict in recording requests, the method 200, in step 208, identifies alternate sources for acquiring at least one of the programs with a conflicting schedule. In one embodiment, the method 200 searches for an alternate source for each and every scheduled program with a conflict. In another embodiment, the method 200 searches for an alternate source for only each one of the conflicting programs. In another embodiment, the method 200 searches for an alternate source for all but one of the conflicting programs. By way of example only, the alternate sources the method 200 searches for a given broadcast channel at a given time, a digital download of the program from a third party source (e.g., website), saving a link to a stream of the program, or delegating the request to another digital recorder (e.g., another PVR or DVR). The method 200 also identifies repeat broadcasts of the program” in Para. [0025]); and 
automatically scheduling, with the control circuitry, a recording of the first media asset at the second time (“Based on the available choices of alternate sources, the method 200 generates the proposed acquisition schedules. FIG. 5 illustrates an example of a UI 400 displaying proposed acquisition 
Schwesinger is silent about computing a first time frame within which the user is likely to view a first media asset based on a viewing history of the user and searching media asset listings based on the first time frame.
Mori teaches computing a first time frame within which the user is likely to view a first media asset based on a viewing history of the user and searching media asset listings based on the first time frame(Mori teaches a preselection criteria storing unit stores a plurality of preselection criteria used for specifying programs to be preselected, each of the plurality of preselection criteria including at least one criterion item which specifies at least the content information. In addition, an automatic program preselection criteria generating unit finds the most frequent time period based on a distribution of time slots of the programs retrieved by a user. The automatic program preselection criteria are automatically generated based on a history of programs previously viewed or preselected for recording by the user. The detection of the most frequent time period based on a distribution of time slots of the programs retrieved such as (1) Having set individual hours of a day as time periods, sort the programs retrieved, (2)  Specify each time period having at least one program, (3) Count the number of programs in each of the time periods established, (4) Set the chosen time period in the automatic program preselection criterion, (5) Retrieve programs that are included in the chosen time period from the programs retrieved. A searching unit searches, according to each of the plurality of preselection criteria, the electronic program guide for a program corresponding to each set of program information that satisfies the criterion items of the preselection criterion. In addition, the electronic program guide searching unit 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Schwesinger with the above teachings of Mori in order to provide an improved functionality method and system that is simple and a better user experience.
As per claim 59, Schwesinger and Mori teach all of limitation of claim 58. 
Schwesinger teaches about wherein the detecting that a requested recording from the first user request is not available at the first time comprises: after receiving the user request to schedule the media asset for recording, receiving, with the control circuitry, updated scheduling information associated with the plurality of media asset listings(“If there is a conflict in recording requests, the method 200, in step 208, identifies alternate sources for acquiring at least one of the programs with a conflicting schedule. In one embodiment, the method 200 searches for an alternate source for each and every scheduled program with a conflict. In another embodiment, the method 200 searches for an alternate source for only each one of the conflicting programs. In another embodiment, the method 200 searches for an alternate source for all but one of the conflicting programs. By way of example only, the alternate sources the method 200 searches for a given broadcast channel at a given time, a digital download of the program from a third party source (e.g., website), saving a link to a stream of the 
in response to receiving the updated scheduling information, determining, using the control circuitry, based on the updated scheduling information, that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded(“generates proposed acquisition schedules. Each proposed acquisition schedule includes an acquisition method for each scheduled program” in Para.[0028], “Based on the available choices of alternate sources, the method 200 generates the proposed acquisition schedules” in Para.[0030], “If it is a determined in step 214 that a particular acquisition schedule is "ideal," then the method 200 selects the "ideal" schedule and sets the acquisition schedule of the digital recorder to the "ideal" schedule (step 216). In one embodiment, the method 200 may prompt the user to confirm that the selected "ideal" acquisition schedule is acceptable to the user. In another embodiment, there is no need to consider further schedules or to prompt the user because the "ideal" acquisition schedule meets the user's preferences. Thus, the acquisition schedule of digital recorder is automatically set to the "ideal" acquisition schedule” in Para.[0033]).
As per claim 60, Schwesinger and Mori teach all of limitation of claim 58. 
Schwesinger teaches further comprising: detecting a recording conflict at the first time; and determining that the requested recording is to be canceled at the first time based on a conflict resolution (“Upon receipt of the recording request for "Last Comic Standing", the method 200, in step 204, determines whether the request to record "Last Comic Standing" 106 will conflict with any other previously scheduled recordings (e.g., "That '70s Show" 102 and "SportCenter" 104). The method 200 may determine if a conflict exists in any manner. In one embodiment, the method 200 determines if a previously scheduled program (e.g., "SportsCenter" 104) is already scheduled to be recorded by the digital recorder at the same time” in Para.[0024], “If there is a conflict in recording requests, the method 
As per claim 61, Schwesinger and Mori teach all of limitation of claim 60. 
Schwesinger teaches further comprising: determining the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames(“the user may have prioritized that recording "Last Comic Standing" at its regularly scheduled broadcast time is more important than recording "SportsCenter" at its regularly scheduled broadcast time. Or the user, through UI 500 (see FIG. 10), may have designated that the preferred acquisition method is broadcast television. Thus, the method 200 will generate an acquisition schedule containing the choices for acquiring the broadcast of "Last Comic Standing" at 10 pm and prioritize the alternate sources identified for acquiring "SportsCenter".” in Para. [0029]).
As per claim 62, Schwesinger and Mori teach all of limitation of claim 59. 
Schwesinger teaches further comprising: determining that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time(“The method 200 may determine if a conflict exists in any manner. In one embodiment, the method 200 determines if a previously scheduled program (e.g., "SportsCenter" 104) is already scheduled to be recorded by the digital recorder at the same time” in Para. [0024]); and 
automatically computing, with the control circuitry, a second time spot within which the user is likely to view the first media asset based on a preferences of the user(“the method 200 generates proposed acquisition schedules. Each proposed acquisition schedule includes an acquisition method for each scheduled program. In one embodiment, the method 200 first considers the consequences of choosing each alternate source identified for each program. While examining possible alternate sources, 
Schwesinger is silent about a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset.
Mori teaches a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset (“While the user information has been manually inputted by the user in the above embodiment, the user information may also be automatically set. For example, based on a history of programs viewed by the user, time periods during which the user frequently watched programs and genres preferred by the user may be prioritized and set respectively in "favorite time period" and "favorite genre" in user information. Also, user information which was initially set by the user may be modified according to a history of programs viewed by the user thereafter” in Para.[0404], “While in the above embodiment a search criterion has been created by first setting a time period and then adding a genre to the time period, the search criterion may instead be created by first setting a genre and then adding a time period to the genre” in Para.[0405], “the program recording apparatus of the seventh embodiment can set search criteria and automatically record programs using the search criteria, based on user preferences shown in user-specified user information” in Para.[0398]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Schwesinger with the above teachings of Mori in order to provide an improved functionality method and system that is simple and a better user experience.
As per claim 63, Schwesinger and Mori teach all of limitation of claim 62. 
Schwesinger teaches further comprising: searching, with the control circuitry, the updated scheduling information associated with the media asset listings to determine whether the second media 
based on determining that the second media asset is available for recording at a fourth time within the second time frame, scheduling, with the control circuitry, a recording of the second media asset at the fourth time(Para.[0028], [0030], [0033]).
As per claim 64, Schwesinger and Mori teach all of limitation of claim 63. 
Schwesinger teaches further comprising: assigning a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority (“the method 200 generates proposed acquisition schedules. Each proposed acquisition schedule includes an acquisition method for each scheduled program. In one embodiment, the method 200 first considers the consequences of choosing each alternate source identified for each program. While examining possible alternate sources, the method 200 uses a heuristic to determine the desirability of a specific alternate source. The heuristic is based in part on recording preferences set by the user (if any)” in Para.[0028], “the user may have prioritized that recording "Last Comic Standing" at its regularly scheduled broadcast time is more important than recording "SportsCenter" at its regularly scheduled broadcast time. Or the user, through UI 500 (see FIG. 10), may have designated that the preferred acquisition method is broadcast television. Thus, the method 200 will generate an acquisition schedule containing the choices for acquiring the broadcast of "Last Comic Standing" at 10 pm and prioritize the alternate sources identified for acquiring "SportsCenter". Further, if the user, through UI 310, selected HD broadcast, the acquisition schedule would include an HD download of "SportsCenter." The next optimum choice would be to download an HD version of "SportsCenter" at no cost (see FIG. 10 settings)” in Para. [0029]).
As per claim 65, Schwesinger and Mori teach all of limitation of claim 64. 

As per claim 66, Schwesinger and Mori teach all of limitation of claim 58. 
Schwesinger teaches further comprising generating for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time(Fig. 5, “an example of a UI 400 displaying proposed acquisition schedules. The UI 400 displays Acquisition Schedule #1 454, which proposes recording "SportsCenter" at 11:00 pm and "Good Eats" at 2:00 am. Preferably, more than one acquisition schedule is created to provide the user with multiple schedules. Thus, the UI 400 also displays Acquisition Schedule #2, which proposes downloading "SportsCenter" and recording "Good Eats" at 2:00 am. Other acquisition schedules may be generated” in Para. [0030]).
As per claim 68, Schwesinger teaches a system for scheduling a recording using a media guidance application, the system comprising: memory; control circuity (“a processing unit 120, a system memory 130” in Para. [0065]) and other limitations in the claim 68 has been discussed in the rejection claim 58 and rejected under the same rationale.
As per claim 69, the limitations in the claim 69 has been discussed in the rejection claim 59 and rejected under the same rationale. 	
As per claim 70, the limitations in the claim 70 has been discussed in the rejection claim 60 and rejected under the same rationale.
As per claim 71, the limitations in the claim 71 has been discussed in the rejection claim 61 and rejected under the same rationale.
As per claim 72, the limitations in the claim 72 has been discussed in the rejection claim 62 and rejected under the same rationale.
As per claim 73, the limitations in the claim 73 has been discussed in the rejection claim 63 and rejected under the same rationale.
As per claim 74, the limitations in the claim 74 has been discussed in the rejection claim 64 and rejected under the same rationale.
As per claim 75, the limitations in the claim 75 has been discussed in the rejection claim 65 and rejected under the same rationale.
As per claim 76, the limitations in the claim 76 has been discussed in the rejection claim 66 and rejected under the same rationale.

Schwesinger in view of Mori and Tsukada
Claims 67, and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwesinger et al.(USPubN 2009/0119715; hereinafter Schwesinger) in view of Mori et al.(USPubN 2004/0210932; hereinafter Mori) further in view of Tsukada et al.(USPubN 2007/0150828; hereinafter Tsukada).
As per claim 67, Schwesinger and Mori teach all of limitation of claim 66. 

Tsukada teaches wherein the scheduled recording screen includes an indication of a recording status of the media asset(“On the content search screen 140, a content list including recorded programs, programs scheduled to be recorded, and programs that are neither recorded nor scheduled to be recorded is displayed in the content list display area 31. On the left side of the list, the scheduled recording symbol 141, namely, the asterisk (*) symbol, is given to a program scheduled to be recorded, thereby indicating the status of the program. The other program statuses include "recorded", "viewed", or the like. Different symbols may be given to indicate different statuses” in Para. [0211]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Schwesinger and Mori with the above teachings of Tsukada in order to provide the scheduled recording screen with status indication for checking the recording status easily, therefore reliably avoiding errors.
As per claim 77, the limitations in the claim 77 has been discussed in the rejection claim 67 and rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
2.	Claims 58-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,723,363.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below:
Instance Application No. 15/631,532
U.S. Patent No. 9,723,363 
58. A method for scheduling a recording using a media guidance application, the method comprising: receiving, with control circuitry, a first user request from a user to record a first media asset at a first time when the first media asset is transmitted; detecting that a 

59. The method of claim 58, wherein the detecting that a requested recording from the first user request is not available at the first time comprises: after receiving the user request to schedule the media asset for recording, receiving, with the control circuitry, updated scheduling information associated with the plurality of media asset listings; and in response to receiving the updated scheduling information, determining, using the control 

60. The method of claim 58, further comprising: detecting a recording conflict at the first time; and determining that the requested recording is to be canceled at the first time based on a conflict resolution. 

61. The method of claim 60, further comprising: determining the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames. 

62. The method of claim 59, further comprising: determining that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be 

63. The method of claim 62, further comprising: searching, with the control circuitry, the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, scheduling, with the control circuitry, a recording of the second media asset at the fourth time. 

64. The method of claim 63, further comprising: assigning a first priority to the second media asset and a second priority to 

65. The method of claim 64, wherein the first priority and the second priority are assigned based on user input. 

66. The method of claim 58, further comprising generating for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time. 

67. The method of claim 66, wherein the scheduled recording screen includes an indication of a recording status of the media asset. 



69. The system of claim 68, wherein the control circuitry, when detecting that a requested recording from the first user request is not available at the first time, is further configured to: after receiving the user request to schedule the media asset for recording, 

70. The system of claim 68, wherein the control circuitry is further configured to: detect a recording conflict at the first time; and determine that the requested recording is to be canceled at the first time based on a conflict resolution. 

71. The system of claim 70, wherein the control circuitry is further configured to: determine the conflict resolution based on any of priorities assigned to conflicting scheduled recordings, existence of re-transmissions of the conflicting scheduled recordings, and intended viewing time frames. 

72. The system of claim 69, wherein the control circuitry is further configured to: determine that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; and automatically compute a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset. 

73. The system of claim 72, wherein the control circuitry is further configured to: search the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for recording at a fourth time within the second time frame, 

74. The system of claim 73, wherein the control circuitry is further configured to: assign a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority. 

75. The system of claim 74, wherein the first priority and the second priority are assigned based on user input. 

76. The system of claim 68, wherein the control circuitry is further configured to generate for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time. 

77. The system of claim 76, wherein the scheduled recording screen includes an indication of a recording status of the media asset.


2. The method of claim 1, further comprising: determining that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; automatically computing, with the control circuitry, a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset; searching, with the control circuitry, the updated scheduling information associated with the media asset listings to determine whether the second media asset will be available for recording at a time other than the third time but within the second time frame; and based on determining that the second media asset is available for 

3. The method of claim 2, further comprising: assigning a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority. 

    4. The method of claim 3, wherein the first priority and the second priority are assigned based on user input. 

5. The method of claim 1, further comprising generating for display a scheduled recording screen that includes an indication that an alternative media asset recording opportunity for the media asset has been found at the second time. 

6. The method of claim 5, wherein the scheduled recording screen includes an indication of a recording status of the media asset. 

7. A system for scheduling a recording using a media guidance application, the system comprising: control circuitry configured to: receive scheduling information associated with a plurality of media listings; receive a user request from a user to schedule a media asset for recording at a first time that is based on the scheduling information; receive updated scheduling information associated with the plurality of media asset listings; in response to receiving the updated scheduling information, determine that the media asset scheduled to be recorded at the first time is no longer scheduled to be transmitted at the first time and will no longer be recorded, and automatically compute a time frame based on a viewing history of the user, wherein the viewing history indicates a time period within 

8. The system of claim 7, wherein the control circuitry is further configured to: determine that a second media asset scheduled to be recorded at a third time will no longer be recorded because a third media asset has been scheduled to be recorded at the third time; automatically compute a second time frame based on the viewing history of the user, wherein the viewing history further indicates a time period within which the user is likely to view the second media asset; search the updated scheduling information 

9. The system of claim 8, wherein the control circuitry is further configured to: assign a first priority to the second media asset and a second priority to the third media asset, wherein the determination that the second media asset scheduled to be recorded at the third time will no longer be recorded is based on determining that the first priority is lower than the second priority. 

10. The system of claim 9, wherein the first priority and the second priority are assigned based on user input. 



12. The system of claim 11, wherein the scheduled recording screen includes an indication of a recording status of the media asset.


Claims 58-77 are anticipated by U.S. Patent No. 9,723,363 claims 1-12 as show in the table above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484